Citation Nr: 0402711	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral defective hearing, status post tympanotomy and 
stapedectomy, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran an increased evaluation, from 20 percent to 30 
percent, for his service-connected bilateral defective 
hearing, status post tympanotomy and stapedectomy.  The 
veteran contends that the severity of his bilateral hearing 
loss warrants assignment of a higher rating than 30 percent.

The file indicates that the veteran is also claiming 
entitlement to service connection for an otolaryngological 
disability manifested by chronic running ears.  As this issue 
has not been adjudicated and is not inextricably intertwined 
with the increased rating claim for bilateral hearing loss 
currently on appeal, it is referred to the RO for appropriate 
action.

The veteran testified at a Board hearing in June 2003.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that on 
audiological examination in October 2001 the veteran's 
service-connected bilateral defective hearing was manifested 
by an exceptional pattern of hearing impairment, with 
puretone thresholds of at least 55 decibels or more at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz and an average pure tone threshold of 66 decibels 
in the right ear and 90 decibels in the left ear.

2.  The veteran has Level V hearing in the right ear and 
Level VIII hearing in the left ear.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral defective hearing, status post tympanotomy and 
stapedectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The veteran reopened his claim for a rating increase for his 
service-connected hearing disability in August 2001.  We note 
that the RO has provided the veteran with express notice of 
the provisions of the VCAA in correspondence dated September 
2001, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He has also been provided with a VA examination that 
addresses the increased rating claim on appeal.  He has also 
not identified any additional, relevant evidence that has not 
already been requested or obtained and associated with his 
claims file.  The veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service records show that he was assigned to an 
artillery unit and served in the Korean Conflict.  By rating 
decision of February 1957 he was granted service connection 
and a 20 percent evaluation for bilateral defective hearing 
as being directly related to his period of active duty.  VA 
treatment reports show that he underwent surgery for a 
tympanotomy and stapedectomy in June 1976.  A July 1979 
rating decision recharacterized his service-connected audio-
otolaryngological disability as bilateral defective hearing, 
status post tympanotomy and stapedectomy, and confirmed the 
20 percent evaluation assigned for hearing loss.

The veteran's claims file shows that in late August 2001 he 
reopened his claim and sought an increased evaluation in 
excess of 20 percent for his service-connected defective 
hearing.  Pursuant to his claim, he was scheduled for a VA 
audiological examination in October 2001.  The report of this 
evaluation shows the following pure tone thresholds for each 
ear in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
65
60
85
LEFT
80
80
90
85
105

The veteran's average pure tone threshold was 66 decibels for 
the right ear and 90 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and 84 percent in the left ear.  The 
examiner noted that the veteran wore VA-issued hearing aids 
at the examination and that he complained of experiencing 
episodic draining in both ears.  The diagnosis was 
moderately-severe-to-profound mixed hearing loss in the right 
ear and severe-to-profound mixed hearing loss in the left 
ear.  The veteran underwent a private audiological 
examination in November 2001, the report of which shows 
similar findings and an assessment of bilateral mixed hearing 
loss, left ear hearing loss greater than right.

The transcript of a June 2003 hearing before the Board shows 
that the veteran testified, in pertinent part, that he 
experienced recurrent draining of both ears and that he was 
dependent on his hearing aids to hear.  He stated that even 
with hearing aids his hearing acuity was significantly 
diminished and that he was unable to hear spoken 
conversations unless he and his conversation partner were 
directly facing other at all times during a discussion.  He 
indicated that over the years he learned how to read lips a 
little bit to assist him in understanding spoken 
conversations.  He reported that he needed to have the 
speakers of his television set turned up to the highest 
volume in order to hear the programs.  

Analysis

As previously stated, the issue developed on appeal is 
entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss, status post tympanotomy 
and stapedectomy.  We note that the veteran's audiological 
examination of October 2001 and his hearing testimony of June 
2003 shows that he now complains of having a recurring 
problem with a running discharge emanating from both ears.  
As this symptom appears to be representative of a separate 
and distinct disability apart from his impaired hearing 
acuity, we have deemed his statements addressing this symptom 
to be an undeveloped claim for VA compensation for the 
disorder that it represents and have referred the matter to 
the RO for their consideration.  We will therefore address 
only the veteran's impairment as it pertains to his hearing 
loss disability. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under applicable criteria, evaluations 
for defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. § 4.85 (2003).  

The rating schedule also makes provision for evaluating 
exceptional patterns of hearing impairment.  When, as in the 
present case on appeal, the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a) (2003).

The objective medical tests used by VA to assess the extent 
of hearing impairment are performed without the test subject 
wearing hearing aids.  See 38 C.F.R. § 4.85(a) (2003).  
Therefore, his level of audiological impairment is based on 
his unassisted hearing acuity and negates any contention that 
he may make to the effect that his need of hearing aids forms 
a basis for an increased rating.

The results of the October 2001 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
of 66 decibels in his right ear, 90 decibels in his left ear, 
with speech recognition of 86 percent in his right ear and 84 
percent in his left.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level III and his left ear is at Level 
IV.  This level of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, is entitled to a 10 percent evaluation.  

However, the veteran's audiological findings also reflect 
exceptional patterns of hearing impairment such that he may 
be rated under Table VIa.  Applying the objective findings to 
Table VIa, his hearing acuity in his right ear is at Level V 
and his hearing acuity in his left ear is at Level VIII.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a 30 percent evaluation, which 
is the current rating assigned.  As application of Table VIa 
results in the higher numeral, this will be the schedule used 
to evaluate the veteran's bilateral hearing disability.  

In summary, the veteran's service-connected bilateral hearing 
loss is not currently manifested by a level of impaired 
hearing acuity that would permit the assignment of an 
evaluation greater than 30 percent.  Therefore, his claim for 
a increased evaluation in excess of 30 percent for his 
bilateral audiological disability must be denied.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased evaluation in excess of 30 percent for service-
connected bilateral defective hearing, status post 
tympanotomy and stapedectomy, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



